  Case 2:19-cv-00092-LGW-BWC Document 19 Filed 06/01/20 Page 1 of 2
                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                    By CAsbell at 12:07 pm, Jun 01, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 PATRICIA KENNEDY,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-92

        v.

 WESTERN MOTEL, INC.; and R.V. CORP.,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel Discovery. Doc. 17.

For the reasons set forth below, the Court DENIES Plaintiff’s Motion.

       Plaintiff maintains she served upon Defendants interrogatories and requests for the

production of documents on April 15, 2020. Id. at 2. Under Federal Rules of Civil Procedure

33(b)(2) and 34(b)(2)(A), Defendants have 30 days from the date of service to answer or object

to the sought discovery materials. Plaintiff contends Defendants served no response by the May

15, 2020 deadline. Doc. 17 at 2. In an effort to resolve this dispute, Plaintiff states she

contacted Defendants but received no response. Id. at 3. Plaintiff now asks the Court to

compel the production of these discovery materials. Id. at 1.

       On August 6, 2019, the Court issued a Rule 26 Order providing instructions to the parties

regarding their initial discovery obligations. Doc. 4. This Order makes clear that, prior to

filing a motion regarding a discovery dispute with the Court, the parties are required to:

(1) undertake a sincere, good faith effort to resolve the dispute without Court action or

intervention; and (2) in the event their good faith efforts are unsuccessful, the parties must
  Case 2:19-cv-00092-LGW-BWC Document 19 Filed 06/01/20 Page 2 of 2



schedule a telephonic conference with the Court in an effort to resolve the discovery dispute.

Id. at 5. The Order states the Court will refuse to hear any discovery motion unless there has

been “strict compliance” with the above-identified steps. Id.

       Here, Plaintiff failed to comply with the Order of the Court prior to filing her Motion.

Although Plaintiff states she attempted to resolve the discovery dispute by conferring with

Defendants, the Court is unaware of any attempt to schedule a telephonic conference with the

Court, as required by the Rule 26 Order. Thus, the Court DENIES Plaintiff’s Motion to

Compel Discovery for failure to comply with an Order of the Court.

       SO ORDERED, this 1st day of June, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
